Order filed April 17, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00046-CR
                                   ____________

                    ERIC DEMOND DOUGLAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1122749

                                    ORDER

      The clerk’s record was filed February 6, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain a bill of costs.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 15, 2014, containing a bill of costs.

                                 PER CURIAM